                                                                         Case 4:21-cv-00913-YGR Document 59 Filed 05/03/21 Page 1 of 4




                                                                  1

                                                                  2
                                                                                                   UNITED STATES DISTRICT COURT
                                                                  3
                                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                  4

                                                                  5                                            ORDER
                                                                  6   LUDMILA GULKAROV, ET AL.,                 Case No. 4:21-CV-913-YGR
                                                                  7              Plaintiffs,
                                                                  8        vs.
                                                                  9   PLUM, PBC AND PLUM, INC.,
                                                                 10               Defendants.
                                                                 11
                                                                      VANESSA MATHIESEN,
                                                                 12                                             Case No. 4:21-CV-1763-YGR
                                                                            Plaintiffs,
                               Northern District of California
United States District Court




                                                                 13
                                                                            vs.
                                                                 14
                                                                      PLUM, PBC,
                                                                 15
                                                                            Defendant.
                                                                 16

                                                                 17   CINDY PEREIRA,
                                                                                                                Case No. 4:21-CV-1767-YGR
                                                                 18         Plaintiff,
                                                                 19         vs.
                                                                 20   CAMPBELL SOUP COMPANY AND PLUM,
                                                                      PBC,
                                                                 21
                                                                            Defendants.
                                                                 22

                                                                 23   AUTUMN ELLISON,
                                                                                                                Case No. 4:21-CV-2015-YGR
                                                                 24         Plaintiffs,
                                                                 25
                                                                            vs.
                                                                 26
                                                                      PLUM, PBC AND PLUM, INC.,
                                                                 27
                                                                            Defendants.
                                                                 28
                                                                          Case 4:21-cv-00913-YGR Document 59 Filed 05/03/21 Page 2 of 4




                                                                  1   JESSICA DAVID, ET AL.,
                                                                                                                         Case No. 4:21-CV-2059-YGR
                                                                  2          Plaintiffs,
                                                                  3          vs.
                                                                  4   PLUM, PBC,
                                                                  5          Defendant.
                                                                  6
                                                                      LAUREN SMITH,
                                                                  7                                                      Case No. 4:21-CV-2519-YGR
                                                                             Plaintiff,
                                                                  8
                                                                             VS.
                                                                  9
                                                                      PLUM, PBC, ET AL.,
                                                                 10
                                                                             Defendants.
                                                                 11

                                                                 12          Pursuant to the April 26, 2021 scheduling conference held in the above-captioned cases, the
                                                                 13   Court hereby ORDERS as follows:
                               Northern District of California
United States District Court




                                                                 14          1. The current May 3, 2021 deadline for defendants Plum PBC and Plum, Inc.’s response to
                                                                 15                the Gulkarov consolidated class action complaint (Dkt. No. 15) is VACATED.
                                                                 16          2. The Gulkarov, Pereira, Mathiesen, Ellison, and David actions shall be CONSOLIDATED
                                                                 17                pursuant to Fed. R. Civ. P. 42(a) before this Court (hereafter the “Consolidated Action”).
                                                                 18                The Smith action shall not be part of the Consolidated Action.
                                                                 19          3. All papers filed in the Consolidated Action shall be filed under Case No. 21-CV-00913-
                                                                 20                YGR and shall bear the following caption:
                                                                 21

                                                                 22
                                                                      IN RE PLUM BABY FOOD LITIGATION                    Master File No. 4:21-CV-00913-YGR
                                                                 23
                                                                      This Document Relates to:
                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                          2
                                                                      Case 4:21-cv-00913-YGR Document 59 Filed 05/03/21 Page 3 of 4




                                                                  1     4. The case file for the Consolidated Action will be maintained under Master File No. 21-
                                                                  2        CV-00913-YGR. When a pleading is intended to apply to all actions to which this Order
                                                                  3        applies, the words “All Actions” shall appear immediately after the words “This Document
                                                                  4        Relates To:” in the caption described above. When a pleading is not intended to apply to
                                                                  5        all actions, the docket number for each individual action to which the paper is intended to
                                                                  6        apply and the last name of the first-named plaintiff in said action shall appear immediately
                                                                  7        after the words “This Document Relates To:” in the caption identified above, for example,
                                                                  8        “21-CV-1767, Pereira.”
                                                                  9     5. Any action subsequently filed, transferred or removed to this Court that the Court
                                                                 10        determines arises out of the same or similar operative facts as the Consolidated Action will
                                                                 11        be, with the Court’s approval, consolidated with the Consolidated Action for pre-trial
                                                                 12        purposes. Any party may file a Notice of Related Action pursuant to N.D. Calif. Local
                                                                 13        Rule 3.12 whenever a party believes a case that should be consolidated into this action is
                               Northern District of California
United States District Court




                                                                 14        filed in, or transferred to, this District. If the Court determines that the case is related and

                                                                 15        should be consolidated, the clerk shall:

                                                                 16                a. place a copy of this Order in the separate file for such action;

                                                                 17                b. serve on Plaintiffs’ counsel in the new case a copy of this Order;

                                                                 18                c. direct that this Order be served upon defendants in the new case; and

                                                                 19                d. make the appropriate entry in the Master Docket.

                                                                 20     6. The parties in the Consolidated Action shall confer on a leadership structure and file any

                                                                 21        stipulation or motion no later than June 29, 2021. Defendants’ position regarding same

                                                                 22        shall be filed no later than July 2, 2021.

                                                                 23     7. Plaintiffs in the Consolidated Action shall file a consolidated complaint no later than

                                                                 24        thirty (30) days after the decision of the Judicial Panel of Multidistrict Litigation should

                                                                 25        the cases remain before this Court. Defendants shall have thirty (30) days after filing to

                                                                 26        respond.

                                                                 27

                                                                 28



                                                                                                                      3
                                                                          Case 4:21-cv-00913-YGR Document 59 Filed 05/03/21 Page 4 of 4




                                                                  1         8. The May 18, 2021 hearing on defendants’ pending motion to transfer the Gulkarov,
                                                                  2            Pereira, Mathiesen, Ellison, and David actions to the District of New Jersey is VACATED
                                                                  3            to be reset if necessary.
                                                                  4         This Order terminates Docket Number 29. The Clerk shall hereby ADMINISTRATIVELY
                                                                  5         CLOSE the Pereira (Case No. 4:21-CV-1767-YGR), Mathiesen (Case No. 21-CV-1763-YGR),
                                                                  6         Ellison (Case No. 4:21-CV-2015-YGR), and David (Case No. 4:21-CV-2059-YGR) actions.
                                                                  7         IT IS SO ORDERED.
                                                                  8
                                                                      Dated: May 3, 2021
                                                                  9
                                                                                                                         ____________________________________
                                                                 10                                                          YVONNE GONZALEZ ROGERS
                                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                                 11

                                                                 12

                                                                 13
                               Northern District of California
United States District Court




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                     4
